Deemee, J.
That the property was and is a homestead is conceded. It was acquired in the year 1882, and is not subject to the debts of the deceased unless these debts were contracted prior to the acquisition thereof. The claim of J. W. Gardner is based upon two promissory notes in the sum of three hundred dollars each, which are dated April 15, 1883, and April 15, 1887, respectively. He contends, however, that these notes were given in renewal of a debt contracted in the fall of 1873. To establish this contention he introduced the evidence of a former wife and of a grandson of the *739deceased. It is not important that we set out this evidence. It is sufficient to say that we do not think it establishes the appellant’s contention. Certainly it does not so clearly establish it that we are justified in holding that the order of the trial court lacks support in the evidence. The notes are not sufficiently connected with any previous loan of money as to justify us in saying they are renewals. The judgment and order of the district court are affirmed.